Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Frederick Lane Jones, Appellant                       Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 38,837-
No. 06-12-00195-CR         v.                         B). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment to reflect the trial court’s oral
pronouncement wherein it found Jones guilty of possession of four grams or more but less than
200 grams of cocaine with intent to deliver. We further modify the judgment to remove the
language reflecting that the matter was submitted to the trial court as the result of a plea
agreement. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Frederick Lane Jones, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 9, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk